Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2894 Filed 12/02/20 Page 1 of 7




                   EXHIBIT 7
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2895 Filed 12/02/20 Page 2 of 7




                                  STATE OF MICHIGAN

                                    COURT OF CLAIMS



  DONALD J. TRUMP FOR PRESIDENT, INC.
  and ERIC OSTEGREN,                                     OPINION AND ORDER

                 Plaintiffs,

  v                                                      Case No. 20-000225-MZ

  JOCELYN BENSON, in her official capacity as            Hon. Cynthia Diane Stephens
  Secretary of State,

              Defendants.
  ___________________________/




        Pending before the Court are two motions. The first is plaintiffs’ November 4, 2020

 emergency motion for declaratory relief under MCR 2.605(D). For the reasons stated on the record

 and incorporated herein, the motion is DENIED. Also pending before the Court is the motion to

 intervene as a plaintiff filed by the Democratic National Committee. Because the relief requested

 by plaintiffs in this case will not issue, the Court DENIES as moot the motion to intervene.


        According to the allegations in plaintiffs’ complaint, plaintiff Eric Ostegren is a

 credentialed election challenger under MCL 168.730. Paragraph 2 of the complaint alleges that

 plaintiff Ostegren was “excluded from the counting board during the absent voter ballot review

 process.” The complaint does not specify when, where, or by whom plaintiff was excluded. Nor

 does the complaint provide any details about why the alleged exclusion occurred.




                                                -1-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2896 Filed 12/02/20 Page 3 of 7




        The complaint contains allegations concerning absent voter ballot drop-boxes. Plaintiffs

 allege that state law requires that ballot containers must be monitored by video surveillance.

 Plaintiff contends that election challengers must be given an opportunity to observe video of ballot

 drop-boxes with referencing the provision(s) of the statute that purportedly grant such access, .

 See MCL 168.761d(4)(c).


        Plaintiffs’ emergency motion asks the Court to order all counting and processing of

 absentee ballots to cease until an “election inspector” from each political party is allowed to be

 present at every absent voter counting board, and asks that this court require the Secretary of State

 to order the immediate segregation of all ballots that are not being inspected and monitored as

 required by law. Plaintiffs argue that the Secretary of State’s failure to act has undermined the

 rights of all Michigan voters. While the advocate at oral argument posited the prayer for relief as

 one to order “meaningful access” to the ballot tabulation process, plaintiffs have asked the Court

 to enter a preliminary injunction to enjoin the counting of ballots. A party requesting this

 “extraordinary and drastic use of judicial power” must convince the Court of the necessity of the

 relief based on the following factors:


        (1) the likelihood that the party seeking the injunction will prevail on the merits,
        (2) the danger that the party seeking the injunction will suffer irreparable harm if
        the injunction is not issued, (3) the risk that the party seeking the injunction would
        be harmed more by the absence of an injunction than the opposing party would be
        by the granting of the relief, and (4) the harm to the public interest if the injunction
        is issued. [Davis v Detroit Fin Review Team, 296 Mich App 568, 613; 821 NW2d
        896 (2012).]

        As stated on the record at the November 5, 2020 hearing, plaintiffs are not entitled to the

 extraordinary form of emergency relief they have requested.


              I.    SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS


                                                  -2-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2897 Filed 12/02/20 Page 4 of 7




                                        A. OSTEGREN CLAIM

          Plaintiff Ostegren avers that he was removed from an absent voter counting board. It is

 true that the Secretary of State has general supervisory control over the conduct of elections. See

 MCL 168.21; MCL 168.31. However, the day-to-day operation of an absent voter counting board

 is controlled by the pertinent city or township clerk. See MCL 168.764d. The complaint does not

 allege that the Secretary of State was a party to or had knowledge of, the alleged exclusion of

 plaintiff Ostegren from the unnamed absent voter counting board. Moreover, the Court notes that

 recent guidance from the Secretary of State, as was detailed in matter before this Court in Carra

 et al v Benson et al, Docket No. 20-000211-MZ, expressly advised local election officials to admit

 credentialed election challengers, provided that the challengers adhered to face-covering and

 social-distancing requirements. Thus, allegations regarding the purported conduct of an unknown

 local election official do not lend themselves to the issuance of a remedy against the Secretary of

 State.


                                      B. CONNARN AFFIDAVIT

          Plaintiffs have submitted what they refer to as “supplemental evidence” in support of their

 request for relief. The evidence consists of: (1) an affidavit from Jessica Connarn, a designated

 poll watcher; and (2) a photograph of a handwritten yellow sticky note. In her affidavit, Connarn

 avers that, when she was working as a poll watcher, she was contacted by an unnamed poll worker

 who was allegedly “being told by other hired poll workers at her table to change the date the ballot

 was received when entering ballots into the computer.” She avers that this unnamed poll worker

 later handed her a sticky note that says “entered receive date as 11/2/20 on 11/4/20.” Plaintiffs

 contend that this documentary evidence confirms that some unnamed persons engaged in




                                                  -3-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2898 Filed 12/02/20 Page 5 of 7




 fraudulent activity in order to count invalid absent voter ballots that were received after election

 day.


        This “supplemental evidence” is inadmissible as hearsay. The assertion that Connarn was

 informed by an unknown individual what “other hired poll workers at her table” had been told is

 inadmissible hearsay within hearsay, and plaintiffs have provided no hearsay exception for either

 level of hearsay that would warrant consideration of the evidence. See MRE 801(c). The note—

 which is vague and equivocal—is likewise hearsay. And again, plaintiffs have not presented an

 argument as to why the Court could consider the same, given the general prohibitions against

 hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich App 80, 105; 776 NW2d 114 (2009).

 Moreover, even overlooking the evidentiary issues, the Court notes that there are still no

 allegations implicating the Secretary of State’s general supervisory control over the conduct of

 elections. Rather, any alleged action would have been taken by some unknown individual at a

 polling location.


                                      C. BALLOT BOX VIDEOS

    It should be noted at the outset that the statute providing for video surveillance of drop boxes

 only applies to those boxes that were installed after October 1, 2020. See MCL 168.761d(2).

 There is no evidence in the record whether there are any boxes subject to this requirement, how

 many there are, or where they are. The plaintiffs have not cited any statutory authority that requires

 any video to be subject to review by election challengers. They have not presented this Court with

 any statute making the Secretary of State responsible for maintaining a database of such boxes.

 The clear language of the statute directs that “[t]he city or township clerk must use video

 monitoring of that drop box to ensure effective monitoring of that drop box.” MCL 168.761d(4)(c)

 Additionally, plaintiffs have not directed the Court’s attention to any authority directing the

                                                  -4-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2899 Filed 12/02/20 Page 6 of 7




 Secretary of State to segregate the ballots that come from such drop-boxes, thereby undermining

 plaintiffs’ request to have such ballots segregated from other ballots, and rendering it impossible

 for the Court to grant the requested relief against this defendant. Not only can the relief requested

 not issue against the Secretary of State, who is the only named defendant in this action, but the

 factual record does not support the relief requested. As a result, plaintiffs are unable to show a

 likelihood of success on the merits.


                                          II.   MOOTNESS

        Moreover, even if the requested relief could issue against the Secretary of State, the Court

 notes that the complaint and emergency motion were not filed until approximately 4:00 p.m. on

 November 4, 2020—despite being announced to various media outlets much earlier in the day. By

 the time this action was filed, the votes had largely been counted, and the counting is now

 complete.   Accordingly, and even assuming the requested relief were available against the

 Secretary of State—and overlooking the problems with the factual and evidentiary record noted

 above—the matter is now moot, as it is impossible to issue the requested relief. See Gleason v

 Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018)


        IT IS HEREBY ORDERED that plaintiff’s November 4, 2020 emergency motion for

 declaratory judgment is DENIED.


        IT IS HEREBY FURTHER ORDERED that proposed intervenor’s motion to intervene is

 DENIED as MOOT.


        This is not a final order and it does not resolve the last pending claim or close the case.




                                                  -5-
Case 2:20-cv-13134-LVP-RSW ECF No. 39-8, PageID.2900 Filed 12/02/20 Page 7 of 7




 November 6, 2020                           ____________________________________
                                            Cynthia Diane Stephens
                                            Judge, Court of Claims




                                      -6-
